        Case 0:20-cv-00210-SWS Document 28 Filed 04/07/21 Page 1 of 1



                                                                           ifo.




                          UNITED STATES DISTRICT COURT
                                DISTRICT OF WYOMING


LARRY RIDGEWAY,                                         Civil Action No. 0:20-cv-00210-SWS
                            Plaintiff,

       VS.

                                                        ORDER GRANTING
GENERAL MOTORS LLC,                                     STIPULATED MOTION TO
                            Defendant.                  DISMISS




       The Court having reviewed Plaintiff Larry Ridgeway and Defendant General Motors

LLC's Motion to Dismiss hereby GRANTS the motion and ORDERS that the action be

DISMISSED with prejudice, each side to pay its own fees and costs.




       April "7^2021
                                                   BY THE COURT:




                                                    nited States District Court Judge
